Fourth Court of Appeals
                                           San Antonio, Texas
                                                September 27, 2018


                                               No. 04-17-00280-CR

                                       EX PARTE Miguel MARTINEZ

                        From the 437th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2015CR4203
                               Honorable W.C. Kirkendall, Judge Presiding

         ORDER ON APPELLANT’S MOTION FOR EN BANC RECONSIDERATION

Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice1
                    Patricia O. Alvarez, Justice1
                    Luz Elena D. Chapa, Justice2
                    Irene Rios, Justice

                        Appellant’s motion for en banc reconsideration is DENIED.



                                                                _________________________________
                                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.



                                                                ___________________________________
                                                                Keith E. Hottle
                                                                Clerk of Court

1
    Justice Martinez and Justice Alvarez would request a response.
2
    Justice Chapa is not participating.